492 Pa. 258 (1981)
424 A.2d 497
Ahmed SALVADOR, Appellant,
v.
ATLANTIC STEEL BOILER COMPANY, I.H. English of Philadelphia, Inc., Irwin H. English Company, Walter K. Mueller and Julia M. Mueller, his wife,
and
United Machine & Tool Company, Walter K. Mueller and Julia M. Mueller, his wife, and McKelvey Bros.
Supreme Court of Pennsylvania.
Argued October 22, 1980.
Decided January 27, 1981.
Carl M. Mazzocone, Philadelphia, for appellant.
*259 Charles W. Craven, Philadelphia, for appellee, I.H. English, et al.
Ronald H. Sherr, Philadelphia, for appellee, Walter K. Mueller, et al.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY and KAUFFMAN, JJ.

ORDER
PER CURIAM:
The Order of the Superior Court is affirmed.